                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                    8:20CR333

       vs.
                                                                      ORDER
DALONTE FOARD,

                       Defendant.


       THIS MATTER is before the court on the motion of Mallory N. Hughes to withdraw as
counsel for the defendant, Dalonte Foard (Filing No. 88). For good cause shown, the motion will
be granted. Peder C. Bartling, 209 South 19th Street, Suite 500, Omaha, NE 68102, Telephone
No. (402) 342-4118, is appointed to represent the defendant for the remainder of the proceedings
and shall forthwith file an appearance in this matter. Mallory N. Hughes’s motion to withdraw
(Filing No. 88) is granted.
       Mallory N. Hughes shall forthwith provide Peder C. Bartling any discovery materials
provided to the defendant by the government and any such other materials obtained by Mallory
N. Hughes which are material to Dalonte Foard’s defense.
       The clerk shall provide a copy of this order to Peder C. Bartling and the defendant.
       IT IS SO ORDERED.

       Dated this 8th day of July, 2021.

                                                    BY THE COURT:

                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
